DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 12th, 2022 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: FIG. 1 train car 14 is labeled “Brake Pipe” however this is inconsistent with the specification. Furthermore, the phrase “Brake Pipe” does not appear anywhere in the specification. It is recommended that applicant amend FIG. 1 to remove the label “Brake Pipe” on train car 14.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 5, 12, and 19 are objected to because of the following informalities: claim 12 is dependent on claim 10 yet following the claim dependency schemes of claims 5 and 19 one would be led to believe that claim 12 should depend on claim 11 as claim 5 depends on claim 4 and claim 19 depends on claim 18. Applicant is advised to review claims 5, 12, and 19 to ensure that this inconsistency was intention. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  The claim limitation is: wayside interface unit in claims 1, 2, 8, 9, 15, and 16. 
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation(s) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 2, 8, 9, 15, and 16 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
The disclosure lacks sufficient corresponding structure to perform the functions of the wayside interface unit that is being interpreted under 112(f) and it merely restates the function of the means-plus-function limitation. The only indication of what it may be is given by way of example of what a wayside system is as shown in page 12 para. 0069 lines of the specification: “wayside systems (e.g., wayside interface units at switches, wayside devices, etc.)”. As this is merely indicating what wayside systems may be and not what wayside interface units are while only giving an indication of where wayside interface units are, this is inadequate to provide written description under section 112(a).
Claims 1, 2, 8, 9, 15, and 16 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The disclosure does not enable one of ordinary skill in the art to make and/or use the invention without the wayside interface unit that is being interpreted under 112(f). As it is unclear what the wayside interface unit is, the claimed steps of communicating to said wayside interface unit cannot be performed as it is unclear what is being communicated with. Furthermore, as the communication with the wayside interface units is the last step of the independent claims, it is reasonable to assume that the desired end result of the computer implemented steps of claims 1-20 is to communicate various information to the wayside interface unit for the purpose of taking action such as vehicle control as indicated by page 12 para 0069-0070 of the specification. The claims are, however, enabled for every other step of the computer implemented processes of independent claims 1, 8, and 15 as these steps do not rely upon communication with the wayside interface units. Dependent claims 2, 9, and 16 are enabled in scope for their determining steps when the first area comprises at least one track segment, however they are not enabled when the first area comprises the one or more wayside interface units as it cannot be determined what the wayside interface units are.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 2, 8, 9, 15, and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim limitation “wayside interface units” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is insufficient corresponding structure, material, or acts as the disclosure only recites that the “wayside interface units” are near switches and the only indication of what it may be is given by way of example of what a wayside system is as shown in page 12 para. 0069 lines of the specification: “wayside systems (e.g., wayside interface units at switches, wayside devices, etc.)”. This is insufficient to properly disclose the structure of the “wayside interface units” as the wayside system may be other devices besides the wayside interface units and even then it is unclear what the wayside systems are. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
For the purposes of the prior art rejection below, the examiner interprets that “wayside interface units” as any device that is located near railroads that is capable of communicating information to trains that relate to the railroad they may travel on and also has some sort of interface which train operators or any other relevant entity may interact with said device.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-20 are rejected under 35 U.S.C. 101. 
Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more and the judicial exception is not integrated into a practical application.
Regarding claim 1, claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.
Step 1:
	The claim 1 is directed to a statutory category of machine.
Step 2a Prong 1:
The machine of claim 1 is performing a mental process. The mental process of claim 1 merely consists of determine an ancillary area of the one or more areas that is not included in the track data which under its BRI consists of the mental process of finding areas that the train’s path does not intersect with. For example, when planning the route a train will travel through train conductors often have to determine which areas their travel route will go through and which areas will be ignored.
Step 2a Prong 2:
	Claim 1 recites the additional element of [a] computing system comprising: one or more processors which is insufficient to integrate the judicial exception into a practical application as it is generally linking the use of a judicial exception to the technological environment of computer implemented processes.
Claim 1 recites the additional elements of obtain track data associated with one or more railroads operating one or more areas through which a train may travel; and receive the track data for a first railroad of the one or more railroads that is associated with the ancillary area which are insufficient to integrate the judicial exception into a practical application as they are merely steps of data gathering which are considered insignificant extra solution activity.
Claim 1 recites the additional element of communicate with one or more wayside interface units in the ancillary area based on the track data which is insufficient to integrate the judicial exception into a practical application as it is merely a well-understood, routine, and conventional functions of a computer.
Step 2b:
The additional element of [a] computing system comprising: one or more processors, which was considered generally linking the use of a judicial exception to the technological environment of computer implemented processes in step 2a, is similarly insufficient for a finding of significantly more because it is generally linking the use of a judicial exception to the technological environment of computer implemented processes. For example, the MPEP provides that merely using a generic computer to perform mental process does not change how the mental process is performed. See MPEP 2106.05(h)(iv) “Specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016)”.
The additional element of obtain track data associated with one or more railroads operating one or more areas through which a train may travel; receive the track data for a first railroad of the one or more railroads that is associated with the ancillary area, which were considered insignificant extra solution activity in step 2a, is similarly insufficient for a finding of significantly more because they are merely steps of data gathering which are considered insignificant extra solution activity. For example, the MPEP provides that merely gathering data is not significant when not all of the data that is gathered or outputted is used in the judicial exception. See MPEP 2106.05(g)(iv) “Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011)”.
The additional element of communicate with one or more wayside interface units in the ancillary area based on the track data, which was considered a well-understood, routine, and conventional function of a computer in step 2a, is similarly insufficient for a finding of significantly more because it is merely a well-understood, routine, and conventional function of a computer. For example, the MPEP provides that using a generic computer to perform well-known function like receiving and transmitting data is insufficient to integrate the additional element into a practical application or amount to significantly more. See MPEP 2106.05(d)(II)(i) “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))”.

Regarding claim 2, claim 2 recites the same mental process of claim 1 but with the additional mental step of determining a first area of the one or more areas having at least one track segment intersecting the one or more areas, wherein the first area is not operated by the one or more railroads operating the one or more areas, and further wherein the first area comprises: the at least one track segment, or the one or more wayside interface units which under its BRI consists of the mental process of determining where a train will pass through during a trip and which areas the train will not pass through. For example, when planning the route a train will travel through train conductors often have to determine which areas their travel route will go through and which areas will be ignored.
Regarding claim 3, claim 3 recites the same mental process of claim 1 but with the additional elements of registering requests, receiving confirmation of the registration, receiving messages, and validating data which do not integrate the mental process into a practical application nor amount to significantly more as these are merely well-understood, routine, and conventional functions of a computer. See MPEP 2106.05(d)(II)(iii) “Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log)” and MPEP 2106.05(d)(II)(i) “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)).”.
Regarding claim 4, claim 4 recites the same mental process of claim 3 but with the additional elements of the train identifier comprises a locomotive identifier, a train identifier established during initialization, or a train identifier assigned by the back office computer responding to the polling request which do not integrate the identified mental process into a practical application nor amount to significantly more as these are merely specifying the type of data that is being transmitted and are thus insignificant extra solution activity. See MPEP 2106.05(g)(iii) “Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)”.
Regarding claim 5, claim 5 recites the same mental process of claim 4 but with the additional element of the one or more processors are configured to periodically receive the poll messages which does not integrate the identified mental process into a practical application nor amount to significantly more as this is a well-known, conventional, and routine function of a computer. See MPEP 2106.05(d)(II)(i) “.Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))”.
Claim 5 also recites the additional element of the poll messages comprise an identifier of at least one of a form-based authority, a bulletin, a speed restriction, or a null list of mandatory directive identifiers which does not integrate the identified mental process into a practical application nor amount to significantly more as this is merely specifying the type of data that is being transmitted and is thus insignificant extra solution activity. See MPEP 2106.05(g)(iii) “Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)”.
Regarding claim 6, claim 6 recites the same mental process of claim 3 but with the additional element of the one or more processors are configured to re-send the polling request for the track data within a threshold amount of time which does not integrate the identified mental process into a practical application nor amount to significantly more as this a well-known, conventional, and routine function of a computer. See MPEP 2106.05(d)(II)(i) “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))”.
Regarding claim 7, claim 7 recites the same mental process of claim 1 but with the additional elements of generate a request for the track data for the first railroad associated with the ancillary area; receive a response including a data version for the ancillary area; validate the response; and update a portion of the track data associated with the ancillary area which do not integrate the identified mental process into a practical application nor amount to significantly more as these are merely well-understood, conventional, and routine activities of a computer. See MPEP 2106.05(d)(II)(iii) for the generating, validating, and updating steps “Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log)” and MPEP 2106.05(d)(II)(i) for the receiving step “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))”.

Regarding claim 8, claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.
Step 1:
	The claim 8 is directed to a statutory category of method.
Step 2a Prong 1:
The method of claim 8 is a mental process. The mental process of claim 8 merely consists of determining… an ancillary area of the one or more areas that is not included in the track data by the one or more railroads which under its BRI consists of the mental process of finding areas that the train’s path does not intersect with. For example, when planning the route a train will travel through train conductors often have to determine which areas their travel route will go through and which areas will be ignored.
Step 2a Prong 2:
	Claim 8 recites the additional element of the determining step being done by an on-board computer which is insufficient to integrate the judicial exception into a practical application as it is generally linking the use of a judicial exception to the technological environment of computer implemented processes.
Claim 8 recites the additional elements of obtaining, by an onboard computer of a train, track data associated with one or more railroads operating one or more areas over which the train may travel; and receiving, by the onboard computer, the track data for a first railroad of the one or more railroads that is associated with the ancillary area which are insufficient to integrate the judicial exception into a practical application as they are merely steps of data gathering which are considered insignificant extra solution activity.
Claim 8 recites the additional element of communicating with one or more wayside interface units in the ancillary area based on the track data which is insufficient to integrate the judicial exception into a practical application as it is merely a well-understood, routine, and conventional functions of a computer.
Step 2b:
The additional element of determining step being done by an on-board computer, which was considered generally linking the use of a judicial exception to the technological environment of computer implemented processes in step 2a, is similarly insufficient for a finding of significantly more because it is generally linking the use of a judicial exception to the technological environment of computer implemented processes. For example, the MPEP provides that merely using a generic computer to perform mental process does not change how the mental process is performed. See MPEP 2106.05(h)(iv) “Specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016)”.
The additional element of obtaining, by an onboard computer of a train, track data associated with one or more railroads operating one or more areas over which the train may travel; and receiving, by the onboard computer, the track data for a first railroad of the one or more railroads that is associated with the ancillary area which were considered insignificant extra solution activity in step 2a, is similarly insufficient for a finding of significantly more because they are merely steps of data gathering which are considered insignificant extra solution activity. For example, the MPEP provides that merely gathering data is not significant when not all of the data that is gathered or outputted is used in the judicial exception. See MPEP 2106.05(g)(iv) “Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011)”.
The additional element of communicating with one or more wayside interface units in the ancillary area based on the track data, which was considered a well-understood, routine, and conventional function of a computer in step 2a, is similarly insufficient for a finding of significantly more because it is merely a well-understood, routine, and conventional function of a computer. For example, the MPEP provides that using a generic computer to perform well-known function like receiving and transmitting data is insufficient to integrate the additional element into a practical application or amount to significantly more. See MPEP 2106.05(d)(II)(i) “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))”.
Regarding claims 9-14, they are rejected under the same analysis as claims 2-7 with regards to claim 1 with a few exceptions with regards to claims 10 and 12.
Regarding claim 10, claim 10 is rejected under the same analysis as claim 3 with regards to claim 1 except claim 10 recites receiving poll messages including a hash over a list of mandatory directive identifiers and a data version instead of receive poll messages including a hash over a list of mandatory directive identifiers and a track data version (emphasis added) which claim 3 recites. As this difference is merely the type of data that is being received the analysis of claim 10 under the same analysis as claim 3 with regards to claim 1 stands as this is merely specifying the type of data that is being received and is thus insignificant extra solution activity. See MPEP 2106.05(g)(iii) “Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)”.  Claim 10 also recites the additional element of receiving a confirmation of poll registration from the back office computer which does not integrate the identified mental process into a practical application nor amount to significantly more as this a well-known, conventional, and routine function of a computer. See MPEP 2106.05(d)(II)(i) “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))”.
Regarding claim 12, claim 12 is rejected under the same analysis as claim 5 with regards to claim 4 except claim 12 is dependent on claim 10 instead of claim 11 (which would mirror the claim numbering of independent claim group 1-7). As this dependency does not impact the analysis of claim 12 under 101 the analysis of claim 12 under the same analysis as claim 5 with regards to claim 4 is applicable.

Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because they are programs per se. Applicant is advised to amend claim 15 to recite  [a] computer consisting of at least one non-transitory computer-readable medium… in order to bring the claim into one of the four statutory categories (product) and to bring the invention out of the abstract. 
Claim 15-20 are also rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.
Regarding claim 15, claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is a directed to a judicial exception (i.e. an abstract idea) without significantly more.
Step 1:
	The claim 8 is directed the non-statutory category of a computer program product (program per se).
Step 2a Prong 1:
The program of claim 15 performs a mental process. The mental process of claim 15 merely consists of determine an ancillary area of the one or more areas that is not included in the track data which under its BRI consists of the mental process of finding areas that the train’s path does not intersect with. For example, when planning the route a train will travel through train conductors often have to determine which areas their travel route will go through and which areas will be ignored.
Step 2a Prong 2:
	Claim 15 recites the additional element of [a] computer program product comprising at least one non-transitory computer-readable medium including program instructions that, when executed by at least one processor, cause the at least one processor to which is insufficient to integrate the judicial exception into a practical application as it is generally linking the use of a judicial exception to the technological environment of computer implemented processes.
Claim 15 recites the additional elements of obtain track data associated with one or more railroads operating one or more areas over which a train may travel; and receive the track data for a first railroad of the one or more railroads that is associated with the ancillary area which are insufficient to integrate the judicial exception into a practical application as they are merely steps of data gathering which are considered insignificant extra solution activity.
Claim 15 recites the additional element of communicate with one or more wayside interface units in the ancillary area based on the track data which is insufficient to integrate the judicial exception into a practical application as it is merely a well-understood, routine, and conventional functions of a computer.
Step 2b:
The additional element of [a] computer program product comprising at least one non-transitory computer-readable medium including program instructions that, when executed by at least one processor, cause the at least one processor to, which was considered generally linking the use of a judicial exception to the technological environment of computer implemented processes in step 2a, is similarly insufficient for a finding of significantly more because it is generally linking the use of a judicial exception to the technological environment of computer implemented processes. For example, the MPEP provides that merely using a generic computer to perform mental process does not change how the mental process is performed. See MPEP 2106.05(h)(iv) “Specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016)”.
The additional element of obtain track data associated with one or more railroads operating one or more areas over which a train may travel; and receive the track data for a first railroad of the one or more railroads that is associated with the ancillary area, which were considered insignificant extra solution activity in step 2a, is similarly insufficient for a finding of significantly more because they are merely steps of data gathering which are considered insignificant extra solution activity. For example, the MPEP provides that merely gathering data is not significant when not all of the data that is gathered or outputted is used in the judicial exception. See MPEP 2106.05(g)(iv) “Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011)”.
The additional element of communicate with one or more wayside interface units in the ancillary area based on the track data, which was considered a well-understood, routine, and conventional function of a computer in step 2a, is similarly insufficient for a finding of significantly more because it is merely a well-understood, routine, and conventional function of a computer. For example, the MPEP provides that using a generic computer to perform well-known function like receiving and transmitting data is insufficient to integrate the additional element into a practical application or amount to significantly more. See MPEP 2106.05(d)(II)(i) “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))”.
Regarding claims 16-20, they are rejected under the same analysis as claims 2-5 and 7 with regards to claim 1 with a few exceptions with regards to claims 17 and 20.
Regarding claim 17, claim 17 is rejected under the same analysis as claim 3 with regards to claim 1 except claim 17 recites receive poll messages and a data version instead of receive poll messages including a hash over a list of mandatory directive identifiers and a track data version (emphasis added) which claim 3 recites. As this difference is merely the type of data that is being received the analysis of claim 17 under the same analysis as claim 3 with regards to claim 1 stands as this is merely specifying the type of data that is being received and is thus insignificant extra solution activity. See MPEP 2106.05(g)(iii) “Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)”.  Claim 17 also recites the additional element of receive a confirmation of poll registration from the back office computer which does not integrate the identified mental process into a practical application nor amount to significantly more as this a well-known, conventional, and routine function of a computer. See MPEP 2106.05(d)(II)(i) “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))”.
Regarding claim 20, claim 20 is rejected under the same analysis as claim 7 with regards to claim 1 except claim 20 recites receive a response including a track data version for the ancillary area; validate the response; obtain the track data associated with the track data version (emphasis added) instead of receive a response including a data version for the ancillary area; validate the response; obtain the data associated with the data version which claim 7 recites. As this difference is merely the type of data that is being received the analysis of claim 20 under the same analysis as claim1 with regards to claim 1 stands as this is merely specifying the type of data that is being received and is thus insignificant extra solution activity. See MPEP 2106.05(g)(iii) “Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)”.

Given the above analysis, examiner has determined that claims 1-20 are not eligible subject matter under 101 and are thus rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Dreasher et al. (US Pub. No. 20160152254 A1), herein after Dreasher.
Regarding claim 1, Dreasher teaches [a] computing system comprising: one or more processors configured to (Dreasher: Para. 0071; "As illustrated in FIGS. 1A and 1B, the system architecture used to support the functionality of at least some of the methods and systems described herein includes a train management computer or on-board computer 10 (which performs calculations for or within the Positive Train Control (PTC) system, including navigation calculations)..."): obtain track data associated with one or more railroads operating one or more areas through which a train may travel (Dreasher: Para. 0071; "Further, at least a portion of the information, e.g., received location data and/or railway data, may be populated in or stored in at least one central database 26, such as a remote database accessible by or through the remote server 24. Accordingly, the location data and/or railway data is accessible throughout and useful within the track network by any connected or communicative locomotive or control car of any travelling train (or other vehicle) for navigational or other purposes."); determine an ancillary area of the one or more areas… (Dreasher: Para. 0087; "In another preferred and non-limiting embodiment or aspect, based at least partially on the office polling data and/or the poll registration message, a proximity of the at least one train to at least one subdivision can be determined. For example, and with respect to poll registration, the Train Location Server 106 records each subdivision for which each PTC On-Board System 10 has requested office polling at a rate faster than a threshold value (e.g., “fast polling”). A train's request for polling with respect to a subdivision indicates that the train (TR) has been routed across the subdivision. A request for polling at a rate faster than the threshold value for a subdivision indicates proximity to the subdivision, e.g., that the train (TR) is inside the subdivision or within 50 miles of the subdivision."); receive the track data for a first railroad of the one or more railroads that is associated with the ancillary area (Dreasher: Para. 0088; "In a preferred and non-limiting embodiment or aspect, based at least partially on at least one of the following: train location data, office polling data, the poll registration message, or any combination thereof, the at least one remote server can transmit to at least one on-board computer of at least one train, which can be the at least one train operating at restricted speed, train location data comprising location or position data related to at least one other train. The train location data can include at least one of the following at least one of the following: train data, head-end data, rear-end data, track data, speed data, target data, direction data, or any combination thereof."); and communicate with one or more wayside interface units in the ancillary area based on the track data (Dreasher: Para. 0071; "As illustrated in FIGS. 1A and 1B, the system architecture used to support the functionality of at least some of the methods and systems described herein includes a train management computer or on-board computer 10..., for example, a PTC On-Board System 10, a communication device or data radio 12 (which may be used to facilitate the communications between the on-board computers 10 in one or more of the locomotives or control cars (L) of a train (TR), communications with a wayside device (WD), e.g., signals, switch monitors, and the like, and/or communications with a remote server 24, e.g., a back office server, a central controller, central dispatch, and the like, a track database 14 (which may include track and/or train information and data, such as information about track positions or locations, switch locations or information, signal information, track heading changes, e.g., curves, distance measurements, train information, e.g., the number of locomotives, the number of cars, the number of conventional passenger cars, the number of control cars, the total length of the train, the specific identification numbers of each locomotive or control car (L)").
Dreasher does not explicitly teach determine an ancillary area of the one or more areas that is not included in the track data however Dreasher does render this feature obvious as Dreasher teaches filtering train location data by determining nearby trains (Dreasher: Para. 0088; "In a preferred and non-limiting embodiment or aspect, based at least partially on at least one of the following: train location data, office polling data, the poll registration message, or any combination thereof, the at least one remote server can transmit to at least one on-board computer of at least one train, which can be the at least one train operating at restricted speed, train location data comprising location or position data related to at least one other train. The train location data can include at least one of the following at least one of the following: train data, head-end data, rear-end data, track data, speed data, target data, direction data, or any combination thereof... The at least one remote server can filter the train location data, such as, by determining at least one “nearby” locomotive of at least one train.") for the benefit of determining areas of interest of intersecting tracks.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify train location server from Dreasher with the ability to identify areas where the track may intersect with other tracks that the train is unaware of for the benefit of determining areas of interest of intersecting tracks.
Regarding claim 8, Dreasher teaches [a] computer-implemented method, comprising (Dreasher: Para. 0071; "As illustrated in FIGS. 1A and 1B, the system architecture used to support the functionality of at least some of the methods and systems described herein includes a train management computer or on-board computer 10 (which performs calculations for or within the Positive Train Control (PTC) system, including navigation calculations)..."): obtaining, by an onboard computer of a train, track data associated with one or more railroads operating one or more areas over which the train may travel (Dreasher: Para. 0071; "Further, at least a portion of the information, e.g., received location data and/or railway data, may be populated in or stored in at least one central database 26, such as a remote database accessible by or through the remote server 24. Accordingly, the location data and/or railway data is accessible throughout and useful within the track network by any connected or communicative locomotive or control car of any travelling train (or other vehicle) for navigational or other purposes."); determining, by the onboard computer, an ancillary area of the one or more areas… (Dreasher: Para. 0087; "In another preferred and non-limiting embodiment or aspect, based at least partially on the office polling data and/or the poll registration message, a proximity of the at least one train to at least one subdivision can be determined. For example, and with respect to poll registration, the Train Location Server 106 records each subdivision for which each PTC On-Board System 10 has requested office polling at a rate faster than a threshold value (e.g., “fast polling”). A train's request for polling with respect to a subdivision indicates that the train (TR) has been routed across the subdivision. A request for polling at a rate faster than the threshold value for a subdivision indicates proximity to the subdivision, e.g., that the train (TR) is inside the subdivision or within 50 miles of the subdivision."); receiving, by the onboard computer, the track data for a first railroad of the one or more railroads that is associated with the ancillary area (Dreasher: Para. 0088; "In a preferred and non-limiting embodiment or aspect, based at least partially on at least one of the following: train location data, office polling data, the poll registration message, or any combination thereof, the at least one remote server can transmit to at least one on-board computer of at least one train, which can be the at least one train operating at restricted speed, train location data comprising location or position data related to at least one other train. The train location data can include at least one of the following at least one of the following: train data, head-end data, rear-end data, track data, speed data, target data, direction data, or any combination thereof."); and communicating with one or more wayside interface units in the ancillary area based on the track data (Dreasher: Para. 0071; "As illustrated in FIGS. 1A and 1B, the system architecture used to support the functionality of at least some of the methods and systems described herein includes a train management computer or on-board computer 10..., for example, a PTC On-Board System 10, a communication device or data radio 12 (which may be used to facilitate the communications between the on-board computers 10 in one or more of the locomotives or control cars (L) of a train (TR), communications with a wayside device (WD), e.g., signals, switch monitors, and the like, and/or communications with a remote server 24, e.g., a back office server, a central controller, central dispatch, and the like, a track database 14 (which may include track and/or train information and data, such as information about track positions or locations, switch locations or information, signal information, track heading changes, e.g., curves, distance measurements, train information, e.g., the number of locomotives, the number of cars, the number of conventional passenger cars, the number of control cars, the total length of the train, the specific identification numbers of each locomotive or control car (L)").
Dreasher does not explicitly teach determining, by the onboard computer, an ancillary area of the one or more areas that is not included in the track data by the one or more railroads however Dreasher does render this feature obvious as Dreasher teaches filtering train location data by determining nearby trains (Dreasher: Para. 0088; "In a preferred and non-limiting embodiment or aspect, based at least partially on at least one of the following: train location data, office polling data, the poll registration message, or any combination thereof, the at least one remote server can transmit to at least one on-board computer of at least one train, which can be the at least one train operating at restricted speed, train location data comprising location or position data related to at least one other train. The train location data can include at least one of the following at least one of the following: train data, head-end data, rear-end data, track data, speed data, target data, direction data, or any combination thereof... The at least one remote server can filter the train location data, such as, by determining at least one “nearby” locomotive of at least one train.") for the benefit of determining areas of interest of intersecting tracks.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify train location server from Dreasher with the ability to identify areas where the track may intersect with other tracks that the train is unaware of for the benefit of determining areas of interest of intersecting tracks.
Regarding claim 15, Dreasher teaches [a] computer program product comprising at least one non-transitory computer-readable medium including program instructions that, when executed by at least one processor, cause the at least one processor to (Dreasher: Para. 0071; "As illustrated in FIGS. 1A and 1B, the system architecture used to support the functionality of at least some of the methods and systems described herein includes a train management computer or on-board computer 10 (which performs calculations for or within the Positive Train Control (PTC) system, including navigation calculations)..."): obtain track data associated with one or more railroads operating one or more areas over which a train may travel (Dreasher: Para. 0071; "Further, at least a portion of the information, e.g., received location data and/or railway data, may be populated in or stored in at least one central database 26, such as a remote database accessible by or through the remote server 24. Accordingly, the location data and/or railway data is accessible throughout and useful within the track network by any connected or communicative locomotive or control car of any travelling train (or other vehicle) for navigational or other purposes."); determine an ancillary area of the one or more areas… (Dreasher: Para. 0087; "In another preferred and non-limiting embodiment or aspect, based at least partially on the office polling data and/or the poll registration message, a proximity of the at least one train to at least one subdivision can be determined. For example, and with respect to poll registration, the Train Location Server 106 records each subdivision for which each PTC On-Board System 10 has requested office polling at a rate faster than a threshold value (e.g., “fast polling”). A train's request for polling with respect to a subdivision indicates that the train (TR) has been routed across the subdivision. A request for polling at a rate faster than the threshold value for a subdivision indicates proximity to the subdivision, e.g., that the train (TR) is inside the subdivision or within 50 miles of the subdivision."); receive the track data for a first railroad of the one or more railroads that is associated with the ancillary area (Dreasher: Para. 0088; "In a preferred and non-limiting embodiment or aspect, based at least partially on at least one of the following: train location data, office polling data, the poll registration message, or any combination thereof, the at least one remote server can transmit to at least one on-board computer of at least one train, which can be the at least one train operating at restricted speed, train location data comprising location or position data related to at least one other train. The train location data can include at least one of the following at least one of the following: train data, head-end data, rear-end data, track data, speed data, target data, direction data, or any combination thereof."); and communicate with one or more wayside interface units in the ancillary area based on the track data (Dreasher: Para. 0071; "As illustrated in FIGS. 1A and 1B, the system architecture used to support the functionality of at least some of the methods and systems described herein includes a train management computer or on-board computer 10..., for example, a PTC On-Board System 10, a communication device or data radio 12 (which may be used to facilitate the communications between the on-board computers 10 in one or more of the locomotives or control cars (L) of a train (TR), communications with a wayside device (WD), e.g., signals, switch monitors, and the like, and/or communications with a remote server 24, e.g., a back office server, a central controller, central dispatch, and the like, a track database 14 (which may include track and/or train information and data, such as information about track positions or locations, switch locations or information, signal information, track heading changes, e.g., curves, distance measurements, train information, e.g., the number of locomotives, the number of cars, the number of conventional passenger cars, the number of control cars, the total length of the train, the specific identification numbers of each locomotive or control car (L)").
Dreasher does not explicitly teach determine an ancillary area of the one or more areas that is not included in the track data however Dreasher does render this feature obvious as Dreasher teaches filtering train location data by determining nearby trains (Dreasher: Para. 0088; "In a preferred and non-limiting embodiment or aspect, based at least partially on at least one of the following: train location data, office polling data, the poll registration message, or any combination thereof, the at least one remote server can transmit to at least one on-board computer of at least one train, which can be the at least one train operating at restricted speed, train location data comprising location or position data related to at least one other train. The train location data can include at least one of the following at least one of the following: train data, head-end data, rear-end data, track data, speed data, target data, direction data, or any combination thereof... The at least one remote server can filter the train location data, such as, by determining at least one “nearby” locomotive of at least one train.") for the benefit of determining areas of interest of intersecting tracks.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify train location server from Dreasher with the ability to identify areas where the track may intersect with other tracks that the train is unaware of for the benefit of determining areas of interest of intersecting tracks.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dreasher as applied to claims 1, 8, and 15 above respectfully, and further in view of Kernwein et al. (US Pub. No. 20160355199 A1), herein after Kernwein.
Regarding claim 2, Dreasher remains as applied as in claim 1, however Dreasher is silent to [t]he computing system of claim 1, wherein the one or more processors are further configured to determine the ancillary area by: determining a first area of the one or more areas having at least one track segment intersecting the one or more areas, wherein the first area is not operated by the one or more railroads operating the one or more areas, and further wherein the first area comprises: the at least one track segment, or the one or more wayside interface units.
In a similar field, Kernwein teaches [t]he computing system of claim 1, wherein the one or more processors are further configured to determine the ancillary area by: determining a first area of the one or more areas having at least one track segment intersecting the one or more areas, wherein the first area is not operated by the one or more railroads operating the one or more areas, and further wherein the first area comprises (Kernwein: Para. 0080; "In another preferred and non-limiting embodiment, and as discussed hereinafter, while traversing the track (e.g., one or more track sections (TS)) in a first direction (e.g., direction A), determine or generate route data including or representing at least one of the following: the presence of at least one upcoming switch (S), the presence of at least one upcoming non-linear track section (NLT), an alignment of at least one switch (S), an identification of a track section (TS) after traversing at least one switch (S), an identification of a track section (TS) after traversing at least one non-linear track section (NLT), or any combination thereof."): the at least one track segment, or the one or more wayside interface units (Kernwein: Para. 0083; "In another preferred and non-limiting embodiment, the railway data that is populated or stored in the at least one database 14 includes or is the form of at least one of the following:.. track data (e.g., information or data associated with the track, track sections (TS), wayside devices (WD), switches (S), signal devices, or any other equipment or features associated with the track or track network)), or any combination thereof.) for the benefit of improving awareness of the areas around a planned travel routes.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the subdivision determination from Dreasher with the determination of upcoming switches and track segments, as taught by Kernwein, for the benefit of improving awareness of the areas around a planned travel routes.
Regarding claim 2, Dreasher remains as applied as in claim 1, however Dreasher is silent to [t]he computing system of claim 1, wherein the one or more processors are further configured to determine the ancillary area by: determining a first area of the one or more areas having at least one track segment intersecting the one or more areas, wherein the first area is not operated by the one or more railroads operating the one or more areas, and further wherein the first area comprises: the at least one track segment, or the one or more wayside interface units.
In a similar field, Kernwein teaches [t]he computing system of claim 1, wherein the one or more processors are further configured to determine the ancillary area by: determining a first area of the one or more areas having at least one track segment intersecting the one or more areas, wherein the first area is not operated by the one or more railroads operating the one or more areas, and further wherein the first area comprises (Kernwein: Para. 0080; "In another preferred and non-limiting embodiment, and as discussed hereinafter, while traversing the track (e.g., one or more track sections (TS)) in a first direction (e.g., direction A), determine or generate route data including or representing at least one of the following: the presence of at least one upcoming switch (S), the presence of at least one upcoming non-linear track section (NLT), an alignment of at least one switch (S), an identification of a track section (TS) after traversing at least one switch (S), an identification of a track section (TS) after traversing at least one non-linear track section (NLT), or any combination thereof."): the at least one track segment, or the one or more wayside interface units (Kernwein: Para. 0083; "In another preferred and non-limiting embodiment, the railway data that is populated or stored in the at least one database 14 includes or is the form of at least one of the following:.. track data (e.g., information or data associated with the track, track sections (TS), wayside devices (WD), switches (S), signal devices, or any other equipment or features associated with the track or track network)), or any combination thereof.) for the benefit of improving awareness of the areas around a planned travel routes.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the subdivision determination from Dreasher with the determination of upcoming switches and track segments, as taught by Kernwein, for the benefit of improving awareness of the areas around a planned travel routes.
Regarding claim 9, Dreasher remains as applied as in claim 8, however Dreasher is silent to [t]he computer-implemented method of claim 8, wherein determining the ancillary area further comprises: determining a first area of the one or more areas having at least one track segment intersecting the one or more areas, wherein the first area is not operated by the one or more railroads operating the one or more areas, and further wherein the first area comprises: the at least one track segment, or the one or more wayside interface units.
In a similar field, Kernwein teaches [t]he computer-implemented method of claim 8, wherein determining the ancillary area further comprises: determining a first area of the one or more areas having at least one track segment intersecting the one or more areas, wherein the first area is not operated by the one or more railroads operating the one or more areas, and further wherein the first area comprises (Kernwein: Para. 0080; "In another preferred and non-limiting embodiment, and as discussed hereinafter, while traversing the track (e.g., one or more track sections (TS)) in a first direction (e.g., direction A), determine or generate route data including or representing at least one of the following: the presence of at least one upcoming switch (S), the presence of at least one upcoming non-linear track section (NLT), an alignment of at least one switch (S), an identification of a track section (TS) after traversing at least one switch (S), an identification of a track section (TS) after traversing at least one non-linear track section (NLT), or any combination thereof."): the at least one track segment, or the one or more wayside interface units (Kernwein: Para. 0083; "In another preferred and non-limiting embodiment, the railway data that is populated or stored in the at least one database 14 includes or is the form of at least one of the following:.. track data (e.g., information or data associated with the track, track sections (TS), wayside devices (WD), switches (S), signal devices, or any other equipment or features associated with the track or track network)), or any combination thereof.) for the benefit of improving awareness of the areas around a planned travel routes.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the subdivision determination from Dreasher with the determination of upcoming switches and track segments, as taught by Kernwein, for the benefit of improving awareness of the areas around a planned travel routes.
Regarding claim 16, Dreasher remains as applied as in claim 15, however Dreasher is silent to [t]he computer program product of claim 15, wherein the one or more instructions further cause the at least one processor to determine the ancillary area by: determining a first area having at least one track segment intersecting the one or more areas, wherein the first area is not operated by the one or more railroads operating the one or more areas, and further wherein the first area comprises: the at least one track segment of the first area, the one or more wayside interface units of the first area operating within the at least one track segment.
In a similar field, Kernwein teaches [t]he computer program product of claim 15, wherein the one or more instructions further cause the at least one processor to determine the ancillary area by: determining a first area having at least one track segment intersecting the one or more areas, wherein the first area is not operated by the one or more railroads operating the one or more areas, and further wherein the first area comprises (Kernwein: Para. 0080; "In another preferred and non-limiting embodiment, and as discussed hereinafter, while traversing the track (e.g., one or more track sections (TS)) in a first direction (e.g., direction A), determine or generate route data including or representing at least one of the following: the presence of at least one upcoming switch (S), the presence of at least one upcoming non-linear track section (NLT), an alignment of at least one switch (S), an identification of a track section (TS) after traversing at least one switch (S), an identification of a track section (TS) after traversing at least one non-linear track section (NLT), or any combination thereof."): the at least one track segment of the first area, the one or more wayside interface units of the first area operating within the at least one track segment (Kernwein: Para. 0083; "In another preferred and non-limiting embodiment, the railway data that is populated or stored in the at least one database 14 includes or is the form of at least one of the following:.. track data (e.g., information or data associated with the track, track sections (TS), wayside devices (WD), switches (S), signal devices, or any other equipment or features associated with the track or track network)), or any combination thereof.) for the benefit of improving awareness of the areas around a planned travel routes.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the subdivision determination from Dreasher with the determination of upcoming switches and track segments, as taught by Kernwein, for the benefit of improving awareness of the areas around a planned travel routes.

Claims 3, 4, 6, 10, 11, 13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dreasher as applied to claims 1, 8, and 15 above, and further in view of Kurz; Brian E (US Pub. No. 20160082988 A1), herein after Kurz, and in further view of Kernwein.
Regarding claim 3, Dreasher remains as applied in claim 1 and goes on to further teach [t]he computing system of claim 1, wherein the one or more processors are further configured to: register a polling request for a back office computer of the first railroad associated with the ancillary area, the polling request including a train identifier; receive a confirmation of poll registration from the back office computer (Dreasher: Para. 0083 and 0093; "In one preferred and non-limiting embodiment or aspect, and with respect to PTC on-board system poll registration, the PTC On-Board System 10 may periodically request office polling with respect to one or more railroad subdivisions from the PTC Back Office Server 108 by transmitting poll request messages to the PTC Back Office Server 108. At least one on-board computer of the PTC On-Board System 10 can request from at least one remote server office polling data." "In one preferred and non-limiting embodiment or aspect, the PTC On-Board System 10 periodically requests office polling from the PTC Back Office Server 108 on a subdivision basis... If the Train Location Server 106 does not receive a request for polling for a subdivision for more than the maximum period, e.g., about one hour, from a locomotive (L), the Train Location Server 106 deletes the poll request information for that locomotive (L) and subdivision."); and receive poll messages including a hash over a list of mandatory directive identifiers… (Dreasher: Para. 0017; "In one preferred and non-limiting embodiment or aspect, the office polling data comprises at least one of the following: synchronization data, mandatory directive data, subdivision data, or any combination thereof.").
Dreasher is silent to receive poll messages including a hash over a list of mandatory directive identifiers and a track data version; and validate the track data.
In a similar field, Kurz teaches receive poll messages including a hash over… a track data version (Kurz: Para. 0033; "In another preferred and non-limiting embodiment, the at least one processor of the portable computer device 12 is further programmed or configured to: directly or indirectly receive revision data associated with at least one local database 38 of the at least one locomotive (L), such as by or through the back office server 32 and over or within the general vehicle network 22, the target device vehicle network 24, the railroad network 28, and/or the locomotive network 30. At least a portion of the revision data is directly or indirectly transmitted to the at least one locomotive (L), such as the train management computer 26, and at least a portion of the at least one local database 38 is updated or modified based at least in part upon at least a portion of the revision data. Accordingly, the system 10 can facilitate updates of the systems and databases local to the locomotive (L), such as the track database, to the most recent version.") for the benefit of ensuring old or important data remains up to date.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify the poll messages from Dreasher with information on the version of the track data, as taught by Kurz, for the benefit of ensuring old or important data remains up to date.
Dreasher and Kurz are silent to validate the track data.
In a similar field, Kernwein teaches validate the track data (Kernwein: Para. 0085; "In another preferred and non-limiting embodiment, the on-board computer 10 of the locomotive or control car (L) (e.g., the first locomotive or control car (L1)) is programmed or configured to receive location data (and/or railway data) from the at least one second locomotive or control car ((L2) and/or (L3)), and based at least partially on the received location data and the railway data, validate at least a portion of the railway data. In this embodiment, the railway data that is validated may include at least one of the following: consist data (e.g., information or data associated with the train (TR), position data (e.g., the position of any car or portion of the train (TR)), locomotive or control car data (e.g., the position of the various locomotives or control cars (L) in the train (TR)), railroad car data (e.g., the position of the various railroad cars (RC) in the train (TR)), identification data (e.g., the specific identification of any of the cars or portions of the train (TR)), length data (e.g., the length of the entirety or any portion of the train (TR)), weight data (e.g., the weight of the entirety or any portion of the train (TR)), track data (e.g., information or data associated with the track, track sections (TS), wayside devices (WD), switches (S), signal devices, or any other equipment or features associated with the track or track network), or any combination thereof.") for the benefit of ensuring that the data that is updated is accurate or requires the update.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify computer that is receiving polling data from Dreasher in view of Kurz to validate the data, as taught by Kernwein, for the benefit of ensuring that the data that is updated is accurate or requires the update.
Regarding claim 4, Dreasher, Kurz, and Kernwein remain as applied as in claim 3, and  Dreasher goes on to further teach [t]he computing system of claim 3, wherein the train identifier comprises a locomotive identifier, a train identifier established during initialization, or a train identifier assigned by the back office computer responding to the polling request (Dreasher: Para. 0083 and 0093; "In one preferred and non-limiting embodiment or aspect, and with respect to PTC on-board system poll registration, the PTC On-Board System 10 may periodically request office polling with respect to one or more railroad subdivisions from the PTC Back Office Server 108 by transmitting poll request messages to the PTC Back Office Server 108. At least one on-board computer of the PTC On-Board System 10 can request from at least one remote server office polling data." "In one preferred and non-limiting embodiment or aspect, the PTC On-Board System 10 periodically requests office polling from the PTC Back Office Server 108 on a subdivision basis... If the Train Location Server 106 does not receive a request for polling for a subdivision for more than the maximum period, e.g., about one hour, from a locomotive (L), the Train Location Server 106 deletes the poll request information for that locomotive (L) and subdivision.").
Regarding claim 6, Dreasher, Kurz, and Kernwein remain as applied as in claim 3, and  Dreasher goes on to further teach [t]he computing system of claim 3, wherein the one or more processors are configured to re-send the polling request for the track data within a threshold amount of time (Dreasher: Para. 0093; "In one preferred and non-limiting embodiment or aspect, the PTC On-Board System 10 periodically requests office polling from the PTC Back Office Server 108 on a subdivision basis... If the Train Location Server 106 does not receive a request for polling for a subdivision for more than the maximum period, e.g., about one hour, from a locomotive (L), the Train Location Server 106 deletes the poll request information for that locomotive (L) and subdivision.").

Regarding claim 10, Dreasher remains as applied in claim 8 and goes on to further teach [t]he computer-implemented method of claim 8, further comprising: registering a polling request for a back office computer of the first railroad associated with the ancillary area, the polling request including a train identifier (Dreasher: Para. 0083 and 0093; "In one preferred and non-limiting embodiment or aspect, and with respect to PTC on-board system poll registration, the PTC On-Board System 10 may periodically request office polling with respect to one or more railroad subdivisions from the PTC Back Office Server 108 by transmitting poll request messages to the PTC Back Office Server 108. At least one on-board computer of the PTC On-Board System 10 can request from at least one remote server office polling data." "In one preferred and non-limiting embodiment or aspect, the PTC On-Board System 10 periodically requests office polling from the PTC Back Office Server 108 on a subdivision basis... If the Train Location Server 106 does not receive a request for polling for a subdivision for more than the maximum period, e.g., about one hour, from a locomotive (L), the Train Location Server 106 deletes the poll request information for that locomotive (L) and subdivision."); receiving a confirmation of poll registration from the back office computer (Dreasher: Para. 0086; "The Message Router 104 duplicates copies of Locomotive Position Report (02080) messages and Poll Registration (02020) messages received from the PTC On-Board System 10 and addressed to the PTC Back Office Server 108, and delivers the copies to the Train Location Server 106. The at least one remote server can authenticate at least a portion of the train location data and at least a portion of the poll registration message. For example, the Train Location Server 106 authenticates each copy of the locomotive messages using the locomotive operational private key (OPK) used by the PTC system."); and receiving poll messages including a hash over a list of mandatory directive identifiers… (Dreasher: Para. 0017; "In one preferred and non-limiting embodiment or aspect, the office polling data comprises at least one of the following: synchronization data, mandatory directive data, subdivision data, or any combination thereof.").
Dreasher is silent to receiving poll messages including a hash over a list of mandatory directive identifiers and a data version; and validating the track data.
In a similar field, Kurz teaches receiving poll messages including a hash over… a data version (Kurz: Para. 0033; "In another preferred and non-limiting embodiment, the at least one processor of the portable computer device 12 is further programmed or configured to: directly or indirectly receive revision data associated with at least one local database 38 of the at least one locomotive (L), such as by or through the back office server 32 and over or within the general vehicle network 22, the target device vehicle network 24, the railroad network 28, and/or the locomotive network 30. At least a portion of the revision data is directly or indirectly transmitted to the at least one locomotive (L), such as the train management computer 26, and at least a portion of the at least one local database 38 is updated or modified based at least in part upon at least a portion of the revision data. Accordingly, the system 10 can facilitate updates of the systems and databases local to the locomotive (L), such as the track database, to the most recent version.") for the benefit of ensuring old or important data remains up to date.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify the poll messages from Dreasher with information on the version of the data, as taught by Kurz, for the benefit of ensuring old or important data remains up to date.
Dreasher and Kurz are silent to validating the track data.
In a similar field, Kernwein teaches validating the track data (Kernwein: Para. 0085; "In another preferred and non-limiting embodiment, the on-board computer 10 of the locomotive or control car (L) (e.g., the first locomotive or control car (L1)) is programmed or configured to receive location data (and/or railway data) from the at least one second locomotive or control car ((L2) and/or (L3)), and based at least partially on the received location data and the railway data, validate at least a portion of the railway data. In this embodiment, the railway data that is validated may include at least one of the following: consist data (e.g., information or data associated with the train (TR), position data (e.g., the position of any car or portion of the train (TR)), locomotive or control car data (e.g., the position of the various locomotives or control cars (L) in the train (TR)), railroad car data (e.g., the position of the various railroad cars (RC) in the train (TR)), identification data (e.g., the specific identification of any of the cars or portions of the train (TR)), length data (e.g., the length of the entirety or any portion of the train (TR)), weight data (e.g., the weight of the entirety or any portion of the train (TR)), track data (e.g., information or data associated with the track, track sections (TS), wayside devices (WD), switches (S), signal devices, or any other equipment or features associated with the track or track network), or any combination thereof.") for the benefit of ensuring that the data that is updated is accurate or requires the update.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify computer that is receiving polling data from Dreasher in view of Kurz to validate the data, as taught by Kernwein, for the benefit of ensuring that the data that is updated is accurate or requires the update.
Regarding claim 11, Dreasher, Kurz, and Kernwein remain as applied as in claim 10, and  Dreasher goes on to further teach [t]he computer-implemented method of claim 10, wherein the train identifier comprises a locomotive identifier, a train identifier established during initialization, or a train identifier assigned by the back office computer responding to the polling request (Dreasher: Para. 0083 and 0093; "In one preferred and non-limiting embodiment or aspect, and with respect to PTC on-board system poll registration, the PTC On-Board System 10 may periodically request office polling with respect to one or more railroad subdivisions from the PTC Back Office Server 108 by transmitting poll request messages to the PTC Back Office Server 108. At least one on-board computer of the PTC On-Board System 10 can request from at least one remote server office polling data." "In one preferred and non-limiting embodiment or aspect, the PTC On-Board System 10 periodically requests office polling from the PTC Back Office Server 108 on a subdivision basis... If the Train Location Server 106 does not receive a request for polling for a subdivision for more than the maximum period, e.g., about one hour, from a locomotive (L), the Train Location Server 106 deletes the poll request information for that locomotive (L) and subdivision.").
Regarding claim 13, Dreasher, Kurz, and Kernwein remain as applied as in claim 10, and  Dreasher goes on to further teach [t]he computer-implemented method of claim 10, further comprising: re-sending the polling request for the track data within a threshold amount of time (Dreasher: Para. 0093; "In one preferred and non-limiting embodiment or aspect, the PTC On-Board System 10 periodically requests office polling from the PTC Back Office Server 108 on a subdivision basis... If the Train Location Server 106 does not receive a request for polling for a subdivision for more than the maximum period, e.g., about one hour, from a locomotive (L), the Train Location Server 106 deletes the poll request information for that locomotive (L) and subdivision.").

Regarding claim 17, Dreasher remains as applied in claim 15 and goes on to further teach [t]he computer program product of claim 15, wherein the one or more instructions further cause the at least one processor to: register a polling request for a back office computer of the first railroad associated with the ancillary area, the polling request including a train identifier (Dreasher: Para. 0083 and 0093; "In one preferred and non-limiting embodiment or aspect, and with respect to PTC on-board system poll registration, the PTC On-Board System 10 may periodically request office polling with respect to one or more railroad subdivisions from the PTC Back Office Server 108 by transmitting poll request messages to the PTC Back Office Server 108. At least one on-board computer of the PTC On-Board System 10 can request from at least one remote server office polling data." "In one preferred and non-limiting embodiment or aspect, the PTC On-Board System 10 periodically requests office polling from the PTC Back Office Server 108 on a subdivision basis... If the Train Location Server 106 does not receive a request for polling for a subdivision for more than the maximum period, e.g., about one hour, from a locomotive (L), the Train Location Server 106 deletes the poll request information for that locomotive (L) and subdivision."); receive a confirmation of poll registration from the back office computer (Dreasher: Para. 0086; "The Message Router 104 duplicates copies of Locomotive Position Report (02080) messages and Poll Registration (02020) messages received from the PTC On-Board System 10 and addressed to the PTC Back Office Server 108, and delivers the copies to the Train Location Server 106. The at least one remote server can authenticate at least a portion of the train location data and at least a portion of the poll registration message. For example, the Train Location Server 106 authenticates each copy of the locomotive messages using the locomotive operational private key (OPK) used by the PTC system."); and receive poll messages… (Dreasher: Para. 0017; "In one preferred and non-limiting embodiment or aspect, the office polling data comprises at least one of the following: synchronization data, mandatory directive data, subdivision data, or any combination thereof.").
Dreasher is silent to receive poll messages and a data version; and validate the track data.
In a similar field, Kurz teaches receive… and a data version (Kurz: Para. 0033; "In another preferred and non-limiting embodiment, the at least one processor of the portable computer device 12 is further programmed or configured to: directly or indirectly receive revision data associated with at least one local database 38 of the at least one locomotive (L), such as by or through the back office server 32 and over or within the general vehicle network 22, the target device vehicle network 24, the railroad network 28, and/or the locomotive network 30. At least a portion of the revision data is directly or indirectly transmitted to the at least one locomotive (L), such as the train management computer 26, and at least a portion of the at least one local database 38 is updated or modified based at least in part upon at least a portion of the revision data. Accordingly, the system 10 can facilitate updates of the systems and databases local to the locomotive (L), such as the track database, to the most recent version.") for the benefit of ensuring old or important data remains up to date.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify the poll messages from Dreasher with information on the version of the data, as taught by Kurz, for the benefit of ensuring old or important data remains up to date.
Dreasher and Kurz are silent to validate the track data.
In a similar field, Kernwein teaches validate the track data (Kernwein: Para. 0085; "In another preferred and non-limiting embodiment, the on-board computer 10 of the locomotive or control car (L) (e.g., the first locomotive or control car (L1)) is programmed or configured to receive location data (and/or railway data) from the at least one second locomotive or control car ((L2) and/or (L3)), and based at least partially on the received location data and the railway data, validate at least a portion of the railway data. In this embodiment, the railway data that is validated may include at least one of the following: consist data (e.g., information or data associated with the train (TR), position data (e.g., the position of any car or portion of the train (TR)), locomotive or control car data (e.g., the position of the various locomotives or control cars (L) in the train (TR)), railroad car data (e.g., the position of the various railroad cars (RC) in the train (TR)), identification data (e.g., the specific identification of any of the cars or portions of the train (TR)), length data (e.g., the length of the entirety or any portion of the train (TR)), weight data (e.g., the weight of the entirety or any portion of the train (TR)), track data (e.g., information or data associated with the track, track sections (TS), wayside devices (WD), switches (S), signal devices, or any other equipment or features associated with the track or track network), or any combination thereof.") for the benefit of ensuring that the data that is updated is accurate or requires the update.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify computer that is receiving polling data from Dreasher in view of Kurz to validate the data, as taught by Kernwein, for the benefit of ensuring that the data that is updated is accurate or requires the update.
Regarding claim 18, Dreasher, Kurz, and Kernwein remain as applied as in claim 17, and  Dreasher goes on to further teach [t]he computer program product of claim 17, wherein the train identifier comprises a locomotive identifier, a train identifier established during initialization, or a train identifier assigned by the back office computer responding to the polling request (Dreasher: Para. 0083 and 0093; "In one preferred and non-limiting embodiment or aspect, and with respect to PTC on-board system poll registration, the PTC On-Board System 10 may periodically request office polling with respect to one or more railroad subdivisions from the PTC Back Office Server 108 by transmitting poll request messages to the PTC Back Office Server 108. At least one on-board computer of the PTC On-Board System 10 can request from at least one remote server office polling data." "In one preferred and non-limiting embodiment or aspect, the PTC On-Board System 10 periodically requests office polling from the PTC Back Office Server 108 on a subdivision basis... If the Train Location Server 106 does not receive a request for polling for a subdivision for more than the maximum period, e.g., about one hour, from a locomotive (L), the Train Location Server 106 deletes the poll request information for that locomotive (L) and subdivision.").

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dreasher in further view of Kurz, and Kernwein as applied to claims 4, 10, and 19 respectfully above, and further in view of Grimm et al. (US Patent No. 9168936 B2), herein after Grimm. 
Regarding claim 5, Dreasher, Kurz, and Kernwein remain as applied as in claim 4, and  Dreasher goes on to further teach [t]he computing system of claim 4, wherein the one or more processors are configured to periodically receive the poll messages (Dreasher: Para. 0084; "Office Poll messages sent by the PTC Back Office Server 108 to the PTC On-Board System 10 via the messaging network 102 enable the PTC On-Board System 10 to maintain synchronization of mandatory directives with railroad office systems for the one or more railroad subdivisions.").
Dreasher, Kurz, and Kernwein are silent to the poll messages comprise an identifier of at least one of a form-based authority, a bulletin, a speed restriction, or a null list of mandatory directive identifiers.
In a similar field, Grimm teaches the poll messages comprise an identifier of at least one of… a speed restriction… (Grimm: Page 20 col. 8 lines 16-30; "Moreover, the authority limits may be provided to the Back Office System 108 in one or more authority dataset messages and may be identified by one or more track names and dispatchable points. Exemplary dispatchable points may include mileposts, station signs, timetable locations, or any other clearly identifiable points that may be used by a dispatch system to define the limit of a mandatory directive. In addition, it will be appreciated that Authority Data may further include, but is not limited to, speed restrictions, time restrictions, and/or direction of travel, associated with authority limits of a railway vehicle. Furthermore, depending upon the implementation of the Dispatch System 106, the Authority Data provided to the Back Office System 108 may also include authority limits for switch legs of switches or crossover tracks.") for the benefit of alerting the train and its operators of important information about the area they are or will be traveling through.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify the poll messages from Dreasher, Kurz, and Kernwein with identifiers which include speed restrictions, as taught by Grimm, for the benefit of alerting the train and its operators of important information about the area they are or will be traveling through.
Regarding claim 12, Dreasher, Kurz, and Kernwein remain as applied as in claim 10, and  Dreasher goes on to further teach [t]he computer-implemented method of claim 10, wherein the poll messages are received periodically… (Dreasher: Para. 0084; "Office Poll messages sent by the PTC Back Office Server 108 to the PTC On-Board System 10 via the messaging network 102 enable the PTC On-Board System 10 to maintain synchronization of mandatory directives with railroad office systems for the one or more railroad subdivisions.").
Dreasher, Kurz, and Kernwein are silent to the poll messages comprise an identifier of at least one of a form-based authority, a bulletin, a speed restriction, or a null list of mandatory directive identifiers.
In a similar field, Grimm teaches the poll messages comprise an identifier of at least one of… a speed restriction… (Grimm: Page 20 col. 8 lines 16-30; "Moreover, the authority limits may be provided to the Back Office System 108 in one or more authority dataset messages and may be identified by one or more track names and dispatchable points. Exemplary dispatchable points may include mileposts, station signs, timetable locations, or any other clearly identifiable points that may be used by a dispatch system to define the limit of a mandatory directive. In addition, it will be appreciated that Authority Data may further include, but is not limited to, speed restrictions, time restrictions, and/or direction of travel, associated with authority limits of a railway vehicle. Furthermore, depending upon the implementation of the Dispatch System 106, the Authority Data provided to the Back Office System 108 may also include authority limits for switch legs of switches or crossover tracks.") for the benefit of alerting the train and its operators of important information about the area they are or will be traveling through.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify the poll messages from Dreasher, Kurz, and Kernwein with identifiers which include speed restrictions, as taught by Grimm, for the benefit of alerting the train and its operators of important information about the area they are or will be traveling through.
Regarding claim 19, Dreasher, Kurz, and Kernwein remain as applied as in claim 18, and  Dreasher goes on to further teach [t]he computer program product of claim 18, wherein the poll messages are received periodically… (Dreasher: Para. 0084; "Office Poll messages sent by the PTC Back Office Server 108 to the PTC On-Board System 10 via the messaging network 102 enable the PTC On-Board System 10 to maintain synchronization of mandatory directives with railroad office systems for the one or more railroad subdivisions.").
Dreasher, Kurz, and Kernwein are silent to the poll messages comprise an identifier of at least one of a form-based authority, a bulletin, a speed restriction, or a null list of mandatory directive identifiers.
In a similar field, Grimm teaches the poll messages comprise an identifier of at least one of… a speed restriction… (Grimm: Page 20 col. 8 lines 16-30; "Moreover, the authority limits may be provided to the Back Office System 108 in one or more authority dataset messages and may be identified by one or more track names and dispatchable points. Exemplary dispatchable points may include mileposts, station signs, timetable locations, or any other clearly identifiable points that may be used by a dispatch system to define the limit of a mandatory directive. In addition, it will be appreciated that Authority Data may further include, but is not limited to, speed restrictions, time restrictions, and/or direction of travel, associated with authority limits of a railway vehicle. Furthermore, depending upon the implementation of the Dispatch System 106, the Authority Data provided to the Back Office System 108 may also include authority limits for switch legs of switches or crossover tracks.") for the benefit of alerting the train and its operators of important information about the area they are or will be traveling through.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify the poll messages from Dreasher, Kurz, and Kernwein with identifiers which include speed restrictions, as taught by Grimm, for the benefit of alerting the train and its operators of important information about the area they are or will be traveling through.

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dreasher as applied to claims 1, 8, and 15 above respectfully, and further in view of Kurz.
Regarding claim 7, Dreasher remain as applied as in claim 1 goes on to further teach [t]he computing system of claim 1, wherein the one or more processors are further configured to: generate a request for the track data for the first railroad associated with the ancillary area (Dreasher: Para. 0083; "In one preferred and non-limiting embodiment or aspect, and with respect to PTC on-board system poll registration, the PTC On-Board System 10 may periodically request office polling with respect to one or more railroad subdivisions from the PTC Back Office Server 108 by transmitting poll request messages to the PTC Back Office Server 108. At least one on-board computer of the PTC On-Board System 10 can request from at least one remote server office polling data. The office polling data can include at least one of the following: synchronization data, mandatory directive data, subdivision data, or any combination thereof.").
Dreasher is silent to receive a response including a data version for the ancillary area; validate the response; obtain the data associated with the data version; and update a portion of the track data associated with the ancillary area.
In a similar field, Kurz teaches receive a response including a data version for the ancillary area; validate the response; obtain the data associated with the data version; and update a portion of the track data associated with the ancillary area (Kurz: Para. 0028 and 0033; "In another preferred and non-limiting embodiment, and as illustrated in FIG. 3, after connection to the at least one network 14 (e.g., the general vehicle network 22, the target device vehicle network 24, the railroad network 28, the locomotive network 30, and/or the like), the at least one processor of the portable computer device 12 is further programmed or configured to communicate with and check (or parse) at least one remote data storage system 36 for update data associated with at least one of the following... train data (e.g., information or data associated with the train), locomotive data (e.g., information or data associated with the locomotive (L) or any component thereof, such as the train management computer 26)..." "In another preferred and non-limiting embodiment, the at least one processor of the portable computer device 12 is further programmed or configured to: directly or indirectly receive revision data associated with at least one local database 38 of the at least one locomotive (L), such as by or through the back office server 32 and over or within the general vehicle network 22, the target device vehicle network 24, the railroad network 28, and/or the locomotive network 30. At least a portion of the revision data is directly or indirectly transmitted to the at least one locomotive (L), such as the train management computer 26, and at least a portion of the at least one local database 38 is updated or modified based at least in part upon at least a portion of the revision data. Accordingly, the system 10 can facilitate updates of the systems and databases local to the locomotive (L), such as the track database, to the most recent version.") for the benefit of updating the track data with the most current information about a track a train may travel through.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify track data communication system from Dreasher with the ability to update the track information, as taught by Kurz, for the benefit of maintaining the accurate information about a track a train may travel through.
Regarding claim 14, Dreasher remain as applied as in claim 8 goes on to further teach [t]he computer-implemented method of claim 8, further comprising: generating, by the onboard computer, a request for the track data for the first railroad associated with the ancillary area (Dreasher: Para. 0083; "In one preferred and non-limiting embodiment or aspect, and with respect to PTC on-board system poll registration, the PTC On-Board System 10 may periodically request office polling with respect to one or more railroad subdivisions from the PTC Back Office Server 108 by transmitting poll request messages to the PTC Back Office Server 108. At least one on-board computer of the PTC On-Board System 10 can request from at least one remote server office polling data. The office polling data can include at least one of the following: synchronization data, mandatory directive data, subdivision data, or any combination thereof.").
Dreasher is silent to receiving a response including a data version for the ancillary area; validating the response; obtaining, by the onboard computer, the track data associated with the data version; and updating the onboard computer with a portion of the track data associated with the ancillary area.
In a similar field, Kurz teaches receiving a response including a data version for the ancillary area; validating the response; obtaining, by the onboard computer, the track data associated with the data version; and updating the onboard computer with a portion of the track data associated with the ancillary area (Kurz: Para. 0028 and 0033; "In another preferred and non-limiting embodiment, and as illustrated in FIG. 3, after connection to the at least one network 14 (e.g., the general vehicle network 22, the target device vehicle network 24, the railroad network 28, the locomotive network 30, and/or the like), the at least one processor of the portable computer device 12 is further programmed or configured to communicate with and check (or parse) at least one remote data storage system 36 for update data associated with at least one of the following... train data (e.g., information or data associated with the train), locomotive data (e.g., information or data associated with the locomotive (L) or any component thereof, such as the train management computer 26)..." "In another preferred and non-limiting embodiment, the at least one processor of the portable computer device 12 is further programmed or configured to: directly or indirectly receive revision data associated with at least one local database 38 of the at least one locomotive (L), such as by or through the back office server 32 and over or within the general vehicle network 22, the target device vehicle network 24, the railroad network 28, and/or the locomotive network 30. At least a portion of the revision data is directly or indirectly transmitted to the at least one locomotive (L), such as the train management computer 26, and at least a portion of the at least one local database 38 is updated or modified based at least in part upon at least a portion of the revision data. Accordingly, the system 10 can facilitate updates of the systems and databases local to the locomotive (L), such as the track database, to the most recent version.") for the benefit of updating the track data with the most current information about a track a train may travel through.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify track data communication system from Dreasher with the ability to update the track information, as taught by Kurz, for the benefit of maintaining the accurate information about a track a train may travel through.
Regarding claim 20, Dreasher remain as applied as in claim 15 goes on to further teach [t]he computer program product of claim 15, wherein the one or more instructions further cause the at least one processor to: generate a request for the track data for the first railroad associated with the ancillary area (Dreasher: Para. 0083; "In one preferred and non-limiting embodiment or aspect, and with respect to PTC on-board system poll registration, the PTC On-Board System 10 may periodically request office polling with respect to one or more railroad subdivisions from the PTC Back Office Server 108 by transmitting poll request messages to the PTC Back Office Server 108. At least one on-board computer of the PTC On-Board System 10 can request from at least one remote server office polling data. The office polling data can include at least one of the following: synchronization data, mandatory directive data, subdivision data, or any combination thereof.").
Dreasher is silent to receive a response including a track data version for the ancillary area; validate the response; obtain the track data associated with the track data version; and update a portion of the track data associated with the ancillary area.
In a similar field, Kurz teaches receive a response including a track data version for the ancillary area; validate the response; obtain the track data associated with the track data version; and update a portion of the track data associated with the ancillary area (Kurz: Para. 0028 and 0033; "In another preferred and non-limiting embodiment, and as illustrated in FIG. 3, after connection to the at least one network 14 (e.g., the general vehicle network 22, the target device vehicle network 24, the railroad network 28, the locomotive network 30, and/or the like), the at least one processor of the portable computer device 12 is further programmed or configured to communicate with and check (or parse) at least one remote data storage system 36 for update data associated with at least one of the following... train data (e.g., information or data associated with the train), locomotive data (e.g., information or data associated with the locomotive (L) or any component thereof, such as the train management computer 26)..." "In another preferred and non-limiting embodiment, the at least one processor of the portable computer device 12 is further programmed or configured to: directly or indirectly receive revision data associated with at least one local database 38 of the at least one locomotive (L), such as by or through the back office server 32 and over or within the general vehicle network 22, the target device vehicle network 24, the railroad network 28, and/or the locomotive network 30. At least a portion of the revision data is directly or indirectly transmitted to the at least one locomotive (L), such as the train management computer 26, and at least a portion of the at least one local database 38 is updated or modified based at least in part upon at least a portion of the revision data. Accordingly, the system 10 can facilitate updates of the systems and databases local to the locomotive (L), such as the track database, to the most recent version.") for the benefit of updating the track data with the most current information about a track a train may travel through.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify track data communication system from Dreasher with the ability to update the track information, as taught by Kurz, for the benefit of maintaining the accurate information about a track a train may travel through.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
West et al. (US Pub. No. 20170217462 A1) discloses a track monitoring system for multiple railroads that configures itself based on track and train data.
Hilleary; Thomas N. (US Pub. No. 20130018534 A1) discloses a system for monitoring for a blockage on a section of railroad track via communications between trains and wayside devices.
Whitwam et al. (US Pub. No. 20120323411 A1) discloses a system for controlling automatic guided vehicles using vehicle to vehicle communication and also via polling communication with wayside devices.
Rezk, Nagy H. (US Pub. No. 20040030466 A1) discloses a system for monitoring a plurality of trains via polling messages between the trains and wayside devices in a zone.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron K McCullers whose telephone number is (571)272-3523. The examiner can normally be reached Monday - Friday, Roughly 7:30 AM - 5:30 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.M./             Examiner, Art Unit 3663                                                                                                                                                                                           
/ANGELA Y ORTIZ/             Supervisory Patent Examiner, Art Unit 3663